Crownhart, J.
(dissenting). I respectfully dissent. This court, in recent years, yielding to the urge of the legislature, has been getting away from the archaic common-law rules of exalting legal technicalities above common sense and justice. We now hold that errors in criminal cases must *391appear to this court to have been prejudicial before we will reverse. In this case the only error assigned by the court for reversal is that the State proved too much in that it affirmatively made proof of malice, when as a matter of law malice was presumed and no proof thereof was required. I cannot regard such evidence prejudicial because the trial court admitted the evidence only to show malice, and it was not received to prove the utterance of the slander charged. The effect then was that the State proved the guilt of the defendant by a greater quantum of evidence than required. Such evidence should not be held prejudicial when confined, as it was, to prove a fact conclusively presumed to be true. In my opinion we have recently held much more serious errors nonprejudicial. An error is not prejudicial unless in the judgment of the court a different result might probably have been reached but for the error. Schumann v. State, 191 Wis. 191, 210 N. W. 360; also see Cobb v. State, 191 Wis. 652, 211 N. W. 785; Bogan v. State, 191 Wis. 199, 210 N. W. 412; Sprague v. State, 188 Wis. 432, 206 N. W. 69; Werner v. State, 189 Wis. 26, 206 N. W. 898.
I think the judgment of the circuit court should be affirmed.